



COURT OF APPEAL FOR ONTARIO

CITATION: G. Cooper Equipment Rentals Limited v. 2208011
    Ontario Limited (Trifield Construction), 2019 ONCA 475

DATE: 20190610

DOCKET: C66049

Tulloch, Roberts and Miller JJ.A.

BETWEEN

G. Cooper Equipment Rentals Limited

Plaintiff (Respondent)

and

2208011 Ontario Limited o/a Trifield Construction, Trifield

Construction Management Corp. o/a Trifield Construction
,
    Sandy

Goodman,
Aaron Goodman
, and Sari Goodman

Defendants (
Appellants
)

Vanessa A. Ibe, for the appellants

Whitney Abrams, for the respondent

Heard and released orally: June 7, 2019

On appeal from the judgment of Justice Jill M. Copeland
    of the Superior Court of Justice, dated September 19, 2018.

REASONS FOR DECISION

[1]

The respondent commenced an action against the appellant and others for
    breach of contract and breach of trust under the provisions of the
Construction
    Act
, R.S.O. 1990, c. C-30. The action was brought under the simplified
    procedure and the respondent obtained a judgment against the appellants on a
    summary judgment motion.

[2]

The appellants argue that the motion judge erred in determining that
    there was no genuine issue before her requiring trial. The appellants more or
    less repeat the arguments they advanced before the motion judge, arguing that
    the motion judge lacked the proper record to decide the issues, particularly
    since cross-examination was not available under the simplified procedure.

[3]

The appellants argue that the litigation turned on findings of
    credibility, specifically the credibility of Mr. Goodman in denying that
    Trifield Construction had been listed as a party to the Credit Application
    and Agreement when he signed it. The resolution of this issue, the appellants
    argue, required cross-examination or examination for discovery.

[4]

The appeal is without merit. The motion judge gave careful reasons for
    the findings that she made, which were supported by the evidence that was
    before her. The motion judge rejected the appellants evidence, which was
    contradicted by the documentary evidence as well as the conduct of the parties in
    acting in concert in the construction project, using the equipment supplied by
    the respondent and receiving construction funds. She found that 2208011 Ontario
    Limited had a subcontracting relationship with Trifield Construction Management
    Corp. and that Mr. Goodman had the requisite knowledge of the transactions and
    assented and acquiesced in them.

[5]

The motion judge was entitled to make these findings, and her factual
    findings are entitled to deference.

[6]

The appeal is dismissed. The respondent is entitled to its costs fixed in
    the amount of $4,000, inclusive of disbursements and HST.

M. Tulloch J.A.

L. B. Roberts J.A.

B.W. Miller J.A.


